ARCHER, Circuit Judge.
This appeal is from the judgment of the United States Court of International Trade classifying certain “paging receivers” under item 685.24 of the Tariff Schedules of the United States. 681 F.Supp. 862.
*788The same merchandise presented in this case was the subject of classification in NEC America, Inc. v. United States, 8 CIT 184, 596 F.Supp. 466 (1984), aff'd, 760 F.2d 1295 (Fed.Cir.1985) (NEC I). Chief Judge Re again reached the same conclusion we previously affirmed in NEC I.
We have considered the arguments of the appellant but, for the reasons expressed in the opinion below, we conclude that the holding of NEC I was not erroneous. Accordingly, we affirm the judgment in this case.
AFFIRMED.